Citation Nr: 1511210	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to improved death pension benefits for a surviving child.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1969.  The Veteran died in August 2004.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative determination of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The appellant's work income did not exceed the lowest amount of gross income for which a federal income tax return must be filed for an unmarried individual in 2011 tax year; therefore, she has no countable annual income for the purpose of determining eligibility for improved death pension benefits during the period on appeal. 


CONCLUSION OF LAW

The criteria for entitlement to improved death pension benefits for a surviving child have been met.  38 U.S.C.A. §§ 101(4)(A), 1503, 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.58, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved death pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement arises if: (i) the Veteran served on active duty for ninety days or more during a period of war; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4).  
For the purpose of VA death benefits, the definition of a "child" includes a child between the ages of eighteen and twenty-three who is pursuing a course of instruction at a VA-approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57.  Additionally, a child of a Veteran adopted out of the family of the Veteran either prior or subsequent to the Veteran's death is nevertheless a child within the meaning of the governing statute and regulation and is eligible for benefits under all laws administered by VA.  38 C.F.R. § 3.58.  

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24.  The rates of pension benefits for the relevant time period are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  

Exclusions under 38 C.F.R. § 3.272 include a child's work income received during the year, to the extent that the total amount of such income does not exceed an amount equal to the sum of the lowest amount of gross income for which a federal income tax return must be filed, as specified in section 6012(a) of the Internal Revenue Code of 1954, by an individual who is not married, and is not a head of household; and if the child is pursuing a course of postsecondary education or vocational rehabilitation or training, the amount paid by the child for those educational expenses including tuition, fees, books, and materials.  38 C.F.R. § 3.272(j).  

In cases with a child with no personal custodian, pension shall be paid to the child at the annual rate specified in 38 U.S.C. § 1542, as increased from time to time under 38 U.S.C. § 5312, reduced by the amount of the child's countable annual income.  38 C.F.R. § 3.24(b).  

VA received the appellant's claim for improved death pension benefits in October 2010.  Effective from December 1, 2009, the maximum annual pension rate for a child was $2,020.  See M21-1, Part I, Appendix B.  This amount remained in effect until December 1, 2011, when the maximum annual pension rate increased to $2,093.  Id.  The lowest amount of gross income for which a federal income tax return must be filed during the same period was $9,350; therefore, any work income of the appellant below this amount is excluded for the purpose of determining eligibility for improved death pension benefits.  Id.

The Veteran was receiving disability compensation at the time of his death and had qualifying service during the Vietnam era.  The record establishes the appellant is the Veteran's biological daughter, as she has provided her birth certificate.  She remains his child for VA benefits even though she was placed in the custody of the State of Maine in August 2002 and was subsequently placed in foster care in August 2004.  38 C.F.R. § 3.58.  The appellant was also under twenty-three years of age and pursuing a course of postsecondary education at the time she filed her claim.  She graduated in the spring of 2011.

The only material issue in dispute is whether the appellant's annual income exceeded the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24 during the period on appeal.  In the initial August 2011 determination, the Agency of Original Jurisdiction denied benefits because the appellant reported work income of $560 on a March 2011 request for approval school attendance (VA From 21-674) and had previously reported an anticipated $1,680 in income from blood plasma donation in 2011 on her October 2010 application for benefits.  The initial adjudicator determined the combined sum of $2,260 exceeded the specified annual pension rate of $2,020 and denied the claim.  The appellant challenged this determination.
In January 2013, a Decision Review Officer (DRO) reviewed the appellant's claim and was unable to verify whether the appellant actually received the anticipated income reported on her initial application.  At the DRO's request, the appellant provided her W-2s for the 2011 tax year, which indicate she received approximately $5,580 in work income during the year.  Based on this figure, the DRO determined the appellant's annual income exceeded the applicable maximum annual pension rate.  However, the appellant's work income did not exceed the lowest amount of gross income for which a federal income tax return must be filed for the 2011 tax year and should not be considered countable annual income for determining eligibility for improved death pension benefits for a surviving child.  38 C.F.R. §§ 3.24(b), 3.272(j).  It is unclear whether the appellant actually received the reported anticipated income for plasma donation, and this amount was not considered by the DRO in his decision.  Thus, resolving reasonable doubt in the appellant's favor, it appears she did not receive this anticipated income.  38 U.S.C. § 5107(b).  The appellant is therefore eligible for improved death pension benefits because she had no countable income during the period on appeal.  


ORDER

Entitlement to improved death pension benefits for a surviving child is established from October 27, 2010 to June 5, 2011.  


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


